Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered June 17, 1997, which denied defendant hospital’s motion to amend its answer to assert a claim for indemnification or contribution against defendant City of New York, denied plaintiffs’ cross motion to vacate a prior order of the same court and Justice dismissing the complaint as against defendant City unless either plaintiff or defendant hospital advised the court in writing by a date certain of a theory of liability against the City, and dismissed the complaint as against defendant City, unanimously affirmed, without costs.
The action was properly dismissed as against the City on the ground that plaintiffs’ allegations fail to show that the City’s police officers were negligent in taking plaintiffs’ decedent to the hospital, or, assuming negligence, that the decedent would not have died had the police officers acted differently. Defendant hospital’s motion to interpose a third-party claim against the City was properly denied for the same reason. Concur—Milonas, J. P., Rosenberger, Williams and Mazzarelli, JJ.